United States Court of Appeals
                    For the First Circuit
                                         

No. 93-1410

                        THOMAS WELSH,

                    Plaintiff, Appellant,

                              v.

     EDWARD J. DERWINSKI, SECRETARY OF VETERANS AFFAIRS,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Rya W. Zobel, U.S. District Judge]
                                                  

                                         

                            Before

                     Stahl, Circuit Judge,
                                         
         Aldrich and Campbell, Senior Circuit Judges.
                                                    

                                         

Ernest C. Hadley for appellant.
                
Roberta  T. Brown, Assistant  United States Attorney, with whom A.
                                                                  
John Pappalardo, United States Attorney, was on brief for appellee.
           

                                         

                       January 18, 1994
                                         

          Per  Curiam.   In this  appeal, plaintiff-appellant
                      

Thomas Welsh  challenges the  district court's  determination

that he had not suffered retaliation actionable under the Age

Discrimination Employment Act ("ADEA").  We affirm.

          In  1987,  plaintiff  became  coordinator  of   the

Brockton-West   Roxbury   Veterans   Administration   Medical

Center's  ("VA Medical  Center's")  Key  Club, an  outpatient

recreational therapy program.  His job classification at that

time was General  Service ("GS") level 6.   In February 1989,

believing  that he was  performing duties above  the level of

GS-6, plaintiff sought  an upgrade of his  job classification

by requesting a  "desk audit."1  The audit  was not performed

until May 1989.

          Meanwhile, in  March 1989, maintaining that  he was

being  denied  an  upgrade  because  of  age  and  disability

discrimination2, plaintiff  filed an informal  complaint with

the  Equal   Employment  Opportunity   Commission  ("EEOC").3

                    

1.  In  a desk audit,  a Personnel Specialist  interviews the
employee and  his/her supervisor and  determines (1)  whether
the employee's  job description  accurately depicts  the work
performed  by  the employee,  and  (2)  whether  the  job  is
classified at the proper GS level.

2.  Plaintiff  has  a  heart condition  and  is  a recovering
alcoholic.

3.  The charges in plaintiff's  informal complaint formed the
basis for a formal EEOC  complaint filed by plaintiff in June
1989,  and  for  plaintiff's  non-retaliation  discrimination
claims in the  instant lawsuit.   The district court  granted
defendant  summary judgment  on these  claims  in June  1991.
Plaintiff does not appeal from this ruling. 

                             -2-
                              2

Plaintiff  asserts  that, as  a  result  of  his filing  this

complaint, he suffered  the following  forms of  retaliation:

(1)  an unpleasant discussion  with his  supervisor regarding

the filing of the complaint;  (2) a reassignment from the Key

Club position to  a job working in an  inpatient setting; (3)

an  unfounded  accusation  by  his  supervisor  that  he  had

misappropriated  funds   in  connection   with  a   Key  Club

Thanksgiving  dinner; (4) a reprimand from his supervisor for

a previously approved absence from an  awards dinner; and (5)

a   reduction  in  duties  prior  to  the  desk  audit,  thus

eliminating the  potential of a  status upgrade.   These five

incidents formed the basis for his retaliation claim.

          In  addition   to  granting  summary   judgment  on

plaintiff's non-retaliation discrimination  claims, see supra
                                                             

note  3,  the district  court  also  ruled,  at  the  summary

judgment  stage, that  the  first  four  of  the  above-named

incidents did not give rise  to a retaliation claim under the

ADEA.  However, the court found that the issue of whether the

reduction  in  plaintiff's  duties prior  to  the  desk audit

violated  the  ADEA's  retaliation  provision,  29  U.S.C.   

623(d),4 was triable.  

                    

4.  In pertinent part, 29 U.S.C.   623(d) provides:

     It   shall   be  unlawful   for   an  employer   to
     discriminate  against  any   of  his  employees  or
     applicants  for  employment  .  .  .  because  such
     individual  . .  . has  opposed  any practice  made
     unlawful by [the ADEA],  or because such individual

                             -3-
                              3

          We  consider only this  last claim to  be raised.5 

Defendant Secretary argues  that a reduction in  duties could

not be an "adverse employment  action" giving rise to a claim

under Section  623(d) under  Connell v.  Bank of  Boston, 924
                                                        

F.2d 1169,  1179 (1st  Cir.), cert. denied,  111 S.  Ct. 2828
                                          

(1991).   There,  applying the  rule that  where there  is no

direct evidence of retaliation, a plaintiff must demonstrate,

inter alia, that s/he suffered an "adverse employment action"
          

in order to make out a prima facie showing of retaliation, we

said,  with respect to  that phrase, "Most  cases involving a

retaliation claim are based on an employment action which has

an adverse impact on the employee, i.e., discharge, demotion,

or failure to promote."  924 F.2d at 1179. 

          The  Secretary points  to  the  letters "i.e."  and

reads into them  a ruling that  only discharge, demotion,  or

failure  to  promote  can  constitute an  adverse  employment

action within  the Act.   We do not  agree.   Concededly, not

every unpleasant  matter short  of those  listed in  Connell,
                                                            

                    

     . .  . has made  a charge, testified,  assisted, or
     participated  in any  manner  in an  investigation,
     proceeding, or litigation under [the ADEA].

5.  Plaintiff also  generally contends,  without explanation,
that, "unlike the plaintiff in Connell," he was harmed by the
                                      
other alleged  instances of retaliation cited above.  We have
repeatedly  warned litigants  that issues  adverted  to in  a
perfunctory manner  and without  developed argumentation  are
deemed waived on appeal.  E.g., United States  v. Innamorati,
                                                            
996 F.2d  456,  468  (1st  Cir.  1993).    Here,  plaintiff's
attempts  to distinguish  Connell with  regard  to the  other
                                 
alleged   instances   of  discrimination   are   perfunctory.
Accordingly, we regard them as waived.

                             -4-
                              4

supra creates  a cause  of action, but  many things,  such as
     

constant  rudeness,  conspicuous discriminatory  acts,  etc.,

could  have  an  adverse  effect  upon  employment.    Within

reasonable limits, in  order to arrive at  a determination, a

case by case review is necessary.   With respect, we take the

court's "i.e." as  an inadvertency for  "e.g.", or, at  most,

dictum far beyond  the opinion that, after  consideration, we

feel  we  do not  have  to  recognize.    We say  this  fully

realizing that, as  newly constituted panels we  are normally

bound by prior panel decisions  on point.  E.g., Broderick v.
                                                          

Roache, 996 F.2d 1294, 1298 (1st Cir. 1993).  Further support
      

for  our  reading  of  Connell,  appears  from  that  panel's
                              

reference  to "most  cases" and  to  reliance upon  precedent

pointing to  incidents beyond  mere "discharge,  demotion, or

failure to promote."

          The  fact, however, that  the action taken  in this

case  could survive  a motion  for summary judgment  does not

mean   that  the  court   could  not  thereafter   weigh  it.

Plaintiff's  complaint was that  the reduction in  his duties

meant that he  would not be  eligible for an  upgrade in  his

status.  As to this claim, the court made a finding, not here

challenged,  that plaintiff would  not have received  such an

upgrade in any event.  On this basis the court's finding that

plaintiff failed  to make  a prima  facie showing of  adverse

employment action  must stand.   And, as we have  made clear,

plaintiff cannot make out  a prima facie case of  retaliation

                             -5-
                              5

without showing such  adverse action.  See Connell,  924 F.2d
                                                  

at 1179.  

          Accordingly,  we  affirm   the  court's  entry   of

judgment against plaintiff on his retaliation claim.6

                    

6.  Because we affirm  the court's ruling that  plaintiff did
not  make out a prima facie  case of retaliation, we need not
reach   plaintiff's  challenge   to   the  district   court's
alternative finding regarding pretext.

                             -6-
                              6